Citation Nr: 9900994	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  97-28 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a herniated disc at C4-
5 with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from May 1985 to 
May 1986.  

Review of the claims folder indicates that, by a February 
1995 rating action, the regional office (RO) denied the 
veterans claim for a disability evaluation greater than 
10 percent for residuals, including degenerative joint 
disease, of a fracture of his right wrist.  By that rating 
action, the RO also granted the veteran a 10 percent 
evaluation for residuals of a scaphoid fracture of his left 
wrist, effective from September 1994.  In a February 1995 
letter, the RO notified the veteran of these decisions.  
Thereafter, in a May 1995 statement, the veteran asserted 
that arthritis was not recognized as being present in both 
wrists.  In the following month, the RO responded that the 
[e]vidence show[ed] . . . that there [is] . . . traumatic 
arthritis of both wrists and [that] the description was 
inadvertently omitted from the diagnosis of [his] . . . left 
wrist . . . [co]ndition.  Importantly, however, a review of 
the subsequently rendered rating actions suggests that the RO 
has not changed the description of the veterans 
service-connected left wrist disability.  This matter is not 
inextricably intertwined with the current appeal and is, 
therefore, referred to the RO for appropriate action.  


FINDING OF FACT

The record contains no competent medical evidence associating 
herniated disc at C4-5 or degenerative joint disease of the 
cervical spine to the veterans active military service.  


CONCLUSION OF LAW

The claim of entitlement to service connection is not well 
grounded.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
A well-grounded claim is a plausible claim, one that appears 
to be meritorious.  See Murphy, 1 Vet.App. at 81.  An 
allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would justify a belief by a fair and 
impartial individual that the claim is plausible.  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
In order for a claim of service connection to be well 
grounded, there must be proof of present disability.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, for a 
well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  In addition, there 
must also be evidence of incurrence or aggravation of a 
disease or injury in service.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  The veteran must also submit medical 
evidence of a nexus between the in-service disease or injury 
and current disability.  Id.  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
evidence, including a veterans statements, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  In other 
words, a lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 

cause.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
However, where the issue does not require medical expertise, 
lay testimony may be sufficient.  See Layno v. Brown, 
6 Vet.App. 465, 469 (1994).

Throughout the current appeal, the veteran has asserted that 
he sustained an injury to his neck in the same in-service 
accident in which he fell from a ladder and fractured both of 
his wrists.  In a statement received at the RO in June 1996, 
the veteran expressed his belief that the possibility of his 
having hit his head (and thereby damaging his cervical spine) 
in the same in-service accident in which he fractured both of 
his wrists is very realistic.  Thereafter, in a statement 
dated in October 1998, the veteran explained that, when he 
fell from the ladder in July 1985, he landed on . . . [his] 
head and shoulders and tried to break the fall with . . . 
[his] arms.  As a result of this fall, he claimed that he 
not only fractured both wrists but also sustained injuries to 
his neck.  He cited complaints of numbness and tingling in 
his arms as well as numbness in his hands.  In this regard, 
the Board of Veterans Appeals (Board) notes that, in a 
post-service July 1986 report, the veteran stated that he had 
fallen off the ladder head first and, in the process, had 
fallen on both of his wrists.

According to the available service medical records, the 
veteran was hospitalized for approximately one-and-a-half 
weeks in July 1985 for injuries sustained to both wrists 
after having fallen from a ladder eight to ten feet to the 
ground.  The veteran reported that, when he fell from the 
ladder, he struck both of his wrists on the ground.  X-rays 
showed a displaced Colles fracture on the right and a 
nondisplaced left scaphoid fracture.  The attending physician 
noted that the veteran complained of severe pain (primarily 
in his right wrist), but experienced no loss of consciousness 
or other injuries as a result of the fall.  A Medical Boards 
March 1986 findings included bilateral wrist fractures, but 
did not refer to any complaints of, treatment for, or 
findings of a cervical spine disability.  The service medical 
records which have been obtained and associated with the 
claims folder are, in fact, negative for any complaints of, 
treatment for, or findings of a cervical spine disability.  

Following the veterans separation from service in May 1986, 
he underwent VA neurological and orthopedic examinations in 
July and August 1986, respectively.  At that time, the 
veteran complained of numbness and weakness in his right 
hand.  Additional neurological testing demonstrated normal 
nerve conduction studies and needle examinations of the 
veterans right upper extremity.  The examiner conducting 
these tests described the results as normal with no 
electrodiagnostic evidence of a right median, radial, or 
ulnar mononeuropathy.  

An electromyograph completed on the veterans right upper 
extremity in February 1989 was normal without electrical 
evidence of carpal tunnel syndrome.  Right ulnar and median 
sensory responses, as well as right median motor responses, 
were shown to be normal.  Subsequently, in October 1989, the 
veteran was diagnosed with right radial sensory neuropathy 
and he underwent a transposition of the cutaneous nerve of 
his right wrist.  

X-rays taken of the veterans cervical spine in September 
1994 showed probable post-traumatic deformity with 
degenerative disc disease at C6.  Magnetic resonance imaging 
completed on the veterans cervical spine in the following 
month demonstrated a large disc herniation at the C4-5 level 
with an extruded fragment, as well as extensive degenerative 
disease of the cervical spine.  

At a private examination conducted in December 1994, the 
veteran complained, in pertinent part, of numbness and 
coldness in both of his hands as well as a shooting and 
burning sensation radiating from his neck into both of his 
shoulder blades for at least eight to ten weeks.  The 
veteran reported that, during service in 1985, he fell twelve 
feet, broke both of his wrists, and hit his head.  Denying 
any arm or hand weakness, the veteran informed the examining 
physician that he worked as a data entry processor.  After 
examining the veteran and reviewing the VA report of the 
magnetic resonance imaging, the examining physician provided 
the impression of a herniated disc at the right C4-5 with 
bone spur as well as central stenosis at the C6-7 level.  The 
examining physician also expressed her opinion that the 
veterans problem was operative, and that lifting objects 
at work was an unlikely cause of this disability.  

In June 1995, the veteran was hospitalized for approximately 
one week for complaints of neck and shoulder pain with 
progressive numbness in both hands (right side much worse 
than the left side) over the prior three years, shooting 
pains which were radicular in nature into the right first 
three fingers, and decreased gripping ability.  The veteran 
reported that he had a history of trauma to his neck about 
ten years prior to admission and both wrists.  Cervical 
disc disease was diagnosed.  The veteran underwent an 
anterior cervical discectomy and fusion for his C4-5 
herniated disk.  

The Board notes the recent medical evidence showing cervical 
disc disease, including a large disc herniation at the C4-5 
level (on the right) with bone spur (requiring an anterior 
cervical discectomy and fusion), extensive degenerative 
disease of the cervical spine, and central stenosis at the 
C6-7 level.  In addition, the Board acknowledges that the 
X-rays taken of the veterans cervical spine in September 
1994 showed [p]robable post-traumatic deformity with 
degenerative disc disease at C6.  Significantly, however, the 
claims folder does not contain competent medical evidence 
specifically attributing the veterans cervical spine 
disability to his active military duty or an event coincident 
therewith, such as in-service trauma.  Additionally, no 
evidence has been presented that tends to show arthritis 
within one year of the veterans separation from service.  
§§ 3.307, 3.309.  

Competent medical evidence of a nexus between current 
disability and the veterans active military service is 
required for a finding of a well-grounded claim.  See Jones 
v. Brown, 7 Vet.App. 134 (1994).  Such evidence is lacking in 
this case.  In other words, no one with sufficient expertise 
has provided an opinion that the veterans cervical spine 
disability is traceable to military service, either having 
its onset during service or as the product of continued 
symptoms since service.  Consequently, the veterans claim of 
service connection for a cervical spine disability must be 
found to be not well grounded.  Caluza, supra.  



ORDER

Service connection for a herniated disc at C4-5 with 
degenerative joint disease is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
